Order entered January 3, 2020




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-19-00687-CV

                       IN RE GAYLE RENE ROGERS GARCIA, Relator

                   Original Proceeding from the 255th Judicial District Court
                                     Dallas County, Texas
                              Trial Court Cause No. DF-14-16977

                                             ORDER
                    Before Justices Whitehill, Partida-Kipness, and Pedersen, III

          Based on the Court’s opinion of this date, we DENY relator’s petition for writ of habeas

corpus.

          We VACATE our amended order of June 21, 2019, granting temporary relief and

ordering relator Gayle Rene Rogers Garcia be released from the custody of the Sheriff of Dallas

County, Texas where she was held under the Commitment Order and “Order Enforcing Child

Support and Medical Support Obligation With Commitment” dated May 3, 2019, issued by the

Honorable Kim Cooks, Presiding Judge of the 255th Judicial District Court of Dallas County,

Texas in cause number DF-14-16977.

                                                       /s/   BILL PEDERSEN, III
                                                             JUSTICE